Exhibit 10.5

Execution Copy

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
September 19, 2012, by and between AOL INC. (“Company”), a Delaware Corporation
with an address at 770 Broadway, New York, New York 10003, and Karen E. Dykstra
(“Executive”).

WHEREAS, Company desires to retain the services of Executive as Chief Financial
Officer and an Executive Vice President of Company; and

WHEREAS, Company and Executive desire to enter into this Agreement to set forth
the terms and conditions of the employment relationship between Company and
Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Term. Executive’s term of employment (the “Employment Term”) under this
Agreement shall be four (4) years, commencing on September 19, 2012, and shall
continue for a period through and including September 18, 2016, (“Term Date”),
subject to the following provisions for extension and the provisions regarding
earlier termination set forth in this Agreement. If at the Term Date,
Executive’s employment has not been terminated previously in accordance with
this Agreement, and Executive and Company have not agreed to an extension or
renewal of this Agreement or to the terms of a new employment agreement, then
Executive’s Employment Term shall continue on a month-to-month basis, and
Executive shall continue to be employed by Company pursuant to the terms of this
Agreement, subject to termination by either party hereto on 30 days’ written
notice delivered to the other party (which notice may be delivered by either
party at any time on or after a date which is 30 days before the Term Date). If
Company elects to give notice of termination under this paragraph 1 during the
Employment Term (whether during the initial four-year term or any month-to-month
extension) or on the Term Date and the basis for such termination is not one of
the grounds for termination set forth in paragraphs 5.B. or 5.C., then
Executive’s termination shall be deemed a termination without Cause under
paragraph 5.A. If Executive elects to give notice of termination under this
paragraph 1 during the Employment Term (whether during the initial four-year
term or any month-to-month extension) or on the Term Date and the basis for such
termination is not one of the grounds for termination set forth in paragraph
5.E., then Executive’s termination shall be deemed a voluntary resignation not
for Good Reason under paragraph 5.D.

2. Duties; Conditions of Employment.

A. Duties. Executive shall be Chief Financial Officer and an Executive Vice
President of Company and shall perform all duties incident to such positions as
well as any other lawful duties as may from time to time be assigned by the
Chief Executive Officer, which duties and

 

1



--------------------------------------------------------------------------------

authority shall be consistent, and those normally associated, with Executive’s
position, and agrees to abide by all Company by-laws, policies, practices,
procedures, or rules, including Company’s Standards of Business Conduct (the
“SBC”) that are provided or made available to Executive. Executive shall report
directly to the Chief Executive Officer. Executive will be expected to perform
services for Company at Company’s New York, New York office, subject to such
travel as may be required in the performance of Executive’s duties.

B. Conditions of Employment.

(i) Executive’s employment is contingent on submission of satisfactory proof of
identity and eligibility to work in the United States. Executive must bring
documentary proof of identity and eligibility to work in the United States on
the first day of work. Executive should contact Company with any questions about
what documents are acceptable for this purpose.

(ii) Executive authorized Company and/or a third party designated by Company to
conduct a background check, which was satisfactorily completed. If Company
subsequently determines that Executive falsified or failed to disclose relevant
information on Executive’s background check application, Company reserves the
right to terminate Executive’s employment, and Executive will not be eligible
for the severance benefits outlined in paragraph 5.A.

3. Exclusive Services and Best Efforts. Executive agrees to devote her best
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to her position, and to this end, she will devote her full time and
attention exclusively to the business and affairs of Company. Executive is not
precluded from performing any charitable or civic duties, provided that such
duties do not interfere with the performance of her duties as an employee of
Company, do not violate the SBC or the Confidentiality and Invention Assignment
Agreement (“Confidentiality Agreement”), or cause a conflict of interest.
Executive may sit on the boards of non-Company entities during employment only
if first approved in writing by the Executive Compliance Committee.
Notwithstanding the above, Company confirms its approval for Executive to
continue serving on the board of directors of Gartner. Additionally, Company
confirms its approval for Executive to continue serving on the board of
directors of Crane Co. until such time as her successor is appointed.

4. Compensation and Benefits.

A. Base Salary. During the Employment Term, Company shall pay Executive a base
salary at the rate of no less than $ 29,166.67 semi-monthly, less applicable
withholdings, which is $700,000.08 on an annual basis (“Base Salary”).
Executive’s semi-monthly paydays fall on the 15th and the last day of each
month. If the 15th or the last day of the month falls on a weekend or bank
holiday, the payday is the preceding day. Executive’s Base Salary will be
reviewed annually during the Employment Term and may be increased based on
Executive’s individual performance or increases in competitive market
conditions. Executive’s Base Salary may be decreased upon mutual consent of
Company and Executive.

 

2



--------------------------------------------------------------------------------

B. Signing Payment. In order to compensate Executive for forfeiture of certain
equity awards as a result of her resignation as a member of certain Boards and
other transition expenses, and upon this Agreement becoming effective and
Executive commencing employment with Company, Executive shall receive a payment
of $200,000, less applicable withholdings, to be paid the second payroll period
following the first day of the Employment Term. If Executive resigns or is
terminated for Cause (defined below) on or before the first anniversary of the
first day of the Employment Term, Executive agrees that she will repay the
entire after-tax amount of the payment required by this paragraph to Company
within 30 days of Executive’s resignation or termination for Cause. If Executive
resigns or is terminated for Cause after the first anniversary of her employment
commencement date but on or before the second anniversary of her employment
commencement date, Executive agrees that she will repay fifty percent (50%) of
the after-tax amount of the payment required by this paragraph to Company within
30 days of the effective date of Executive’s resignation or termination for
Cause.

C. Bonus.

(i) Annual Bonus. In addition to Executive’s Base Salary, Executive will be
eligible to participate in Company’s Annual Bonus Plan (the “ABP”), pursuant to
its terms as determined by Company from time to time. Pursuant to the ABP,
Company will review its overall performance and Executive’s individual
performance and will determine Executive’s bonus under the ABP, if any
(“Bonus”). Although as a general matter in cases of satisfactory individual
performance, Company would expect to pay a Bonus at the target level provided
for in the ABP where Company has met target performance with respect to the
financial metrics measuring performance for a given year, Company does not
commit to paying any Bonus, and Executive’s Bonus may be negatively affected by
the exercise of Company’s discretion or by overall Company performance. Although
any Bonus (and its amount, if a Bonus is paid) is fully discretionary and
subject to the terms of the ABP, Executive’s target Bonus opportunity during the
Employment Term is one hundred percent (100%) of Executive’s Base Salary.
Executive is eligible to participate in the ABP for the year in which employment
commences; however, Executive’s Bonus for such year will be prorated on a daily
basis beginning on the starting date of the Employment Term.

D. Equity Incentive Awards.

(i) During Executive’s employment, she will participate in grants or awards of
long term equity incentives that are offered to all other Executive Vice
Presidents of Company. Executive’s participation in any such programs will be at
the same rate as comparable level Executive Vice Presidents of Company. Any such
awards or grants shall be determined in accordance with the terms and conditions
of the plans, agreements and notices under which such grants or awards were
issued.

 

3



--------------------------------------------------------------------------------

(ii) All equity awards shall be subject to approval by the Compensation
Committee of Company’s Board of Directors (the “Board”) and the terms and
conditions of the applicable equity award agreement and Company’s applicable
equity-based incentive compensation plan.

(iii) Initial Grant.

(a) Company shall grant to Executive an equity award that shall have an equity
value equal to $1,750,000.00 on the date of grant. Based on the equity value on
the date of grant, 33.33% of the equity award will be comprised of restricted
stock units (“RSUs”) (rounded to the nearest whole number of units), 33.33% of
the equity award will be comprised of stock options (“Stock Options”) (rounded
down to the nearest whole share), and the remaining 33.33% of the equity award
will be comprised of performance shares based on relative total shareholder
return (“Performance Shares”)(rounded down to the nearest whole share). Equity
value of RSUs and Performance Shares will be determined based on the closing
price of a share of Company common stock, par value $.01 per share, on the date
of grant. Equity value of Stock Options will be determined based on the standard
option valuation formula used by Company. The grant of the RSUs, Stock Options
and Performance Shares provided by this subsection shall generally be made in an
administratively reasonable period of time following the first day of the
Employment Term subject to compliance with applicable law and the schedule of
the Compensation Committee of the Board.

(b) RSUs shall have the following vesting schedule: (A) fifty percent (50%) of
the RSUs shall vest on the second (2nd) anniversary from the date of grant;
(B) an additional twenty-five (25%) shall vest on the third (3rd) anniversary
from the date of grant; and (C) the remaining twenty-five percent (25%) shall
vest on the fourth (4th) anniversary from the date of grant, provided, that
Executive is continuously employed with Company from the grant date to each
applicable vesting date. Except as may be otherwise provided in the applicable
award agreement or in this Agreement, any RSU that is unvested on the date of
Executive’s termination for any reason shall be forfeited on such date of
termination.

(c) Stock Options shall vest over four (4) years following the date of grant,
with twenty-five percent (25%) of such Stock Options vesting on the first
(1st) anniversary of the date of grant, and monthly thereafter, provided, that
Executive is continuously employed with Company from the grant date to each
applicable vesting date. Except as may be otherwise provided in the applicable
award agreement or in this Agreement, any Stock Option that is unvested on the
date of Executive’s termination for any reason shall be forfeited on such date
of termination.

 

4



--------------------------------------------------------------------------------

(d) Subject to achievement of performance objectives, Performance Shares shall
vest following the Committee’s certification of performance following the end of
a three-year performance period that starts on January 1, 2012, provided that
Executive is continuously employed with Company from the grant date to the
applicable vesting date. Except as may be otherwise provided in the applicable
award agreement or in this Agreement, any Performance Share that is unvested on
the date of Executive’s termination for any reason shall be forfeited on such
date of termination.

(e) To the extent Company grants equity incentive awards to any new Executive
Vice President as an inducement to commence employment with Company and such
equity incentive awards have more favorable vesting terms than the equity
incentive awards received by Executive pursuant to paragraph 4.D.(iii), then any
outstanding and unvested equity incentive awards granted to Executive pursuant
to paragraph 4.D.(iii) of the same type shall be amended to provide Executive
with the same more favorable vesting terms; provided, however, that any special
one-time equity incentive awards granted by Company to any new Executive Vice
President that have more favorable vesting terms and are specifically intended
to compensate for equity incentives from a previous employer that will be
forfeited will not trigger any amendments under this paragraph 4.D.(iv) to the
terms of Executive’s equity incentive awards. Furthermore, to the extent Company
agrees to grant equity incentive awards to any current Executive Vice President
during the term of his or her employment with Company that have more favorable
vesting terms than any outstanding equity incentive awards received by Executive
pursuant to paragraph 4.D.(iii), then any outstanding and unvested equity
incentive awards granted to Executive pursuant to paragraph 4.D.(iii) of the
same type shall be amended to provide Executive with the same more favorable
vesting terms.

E. Benefit Plans.

(i) Eligibility; Participation. During the Employment Term and as otherwise
provided herein, Executive shall be entitled to participate in any and all
employee health and other welfare benefit plans (including, but not limited to,
life insurance, health and medical, dental, and disability plans) and other
employee benefit plans, including, but not limited to, tax qualified retirement
plans established by Company from time to time for the benefit of employees of
Company. Executive shall be required to comply with the conditions attendant to
coverage by such plans, which terms shall apply to Executive in the same manner
as those applicable to executives of Company at the Executive Vice President
level who are similarly situated, and Executive shall comply with and be
entitled to benefits only in accordance with the terms and conditions of such
plans as they may be amended from time to time. Nothing herein contained shall
be construed as requiring Company to establish or continue any particular
benefit plan in discharge of its obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

(ii) Enrollment. It will be necessary for Executive to make benefit elections
within 30 days of the first day of the Employment Term. If Executive does not
make an election within the designated timeframe, Executive hereby agrees that
she will be enrolled into the benefits default plan and Executive will be
responsible for any associated costs. Employee benefits are subject to
amendment, modification, suspension and/or termination at the sole discretion of
Company.

F. Vacation. Executive shall be entitled to not less than four (4) weeks of paid
vacation each calendar year of her employment hereunder, in addition to
Company’s recognized holidays and personal days, as well as to such other
employment benefits that are or may be extended or provided to all executives at
the Executive Vice President level. The accrual and/or carry-over of paid
vacation from one year to the next shall be in accordance with Company policy
applicable to the Company location where Executive’s principal office is located
as it may exist and change from time to time.

5. Termination of the Employment Agreement.

A. Termination Without Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Executive’s employment and this
Agreement without Cause (defined below). If Company terminates Executive’s
employment and this Agreement without Cause, then, solely in exchange for
Executive’s execution and delivery of Company’s then standard separation
agreement, which includes, among other obligations, a release of claims against
Company and related entities and persons (sample release language is attached
hereto as Exhibit A (the “Separation Agreement”), which language may be
modified, but not materially except to comply with any changes in applicable
law, by Company in the future), within the time period specified therein, and
upon such agreement becoming effective by its terms, the following terms shall
apply:

(i) Company will pay Executive an amount equal to eighteen (18) months of
Executive’s then current Base Salary, less applicable withholdings. This amount
will be paid in thirty-six (36) substantially equal installments, which shall be
treated as separate payments in accordance with paragraph 12 hereof, commencing
on the sixtieth (60th) day following Executive’s termination of employment.
These payments will not be eligible for deferrals to Company’s 401(k) plan.

(ii) Subject to the terms of paragraph 4.C(i), if Executive is terminated
between January 1 and March 15, a Bonus payment under the ABP for the calendar
year ending prior to Executive’s termination (“Prior Year”) will be paid at the
same rate that continuing employees receive their bonus payments, less
applicable tax withholdings, but in no event to exceed 100% of Executive’s
target payout; provided that (i) Company pays a Bonus to eligible employees
under Company’s ABP for the Prior Year, (ii) Executive’s Bonus has not already
been paid to Executive at the time of termination of Executive’s employment, and
(iii) Executive was otherwise eligible for such Bonus payment if Executive had
remained employed through the date of payout. This amount will be paid to
Executive in a lump sum on the earlier of the date

 

6



--------------------------------------------------------------------------------

on which other eligible employees are paid bonuses under the ABP for the Prior
Year provided the Separation Agreement has become effective by its terms, or the
sixtieth (60th) day following Executive’s termination of employment. This
payment will not be eligible for deferrals to Company’s 401(k) plan.

(iii) In addition, subject to the terms of paragraph 4.C(i), Executive will
receive a Bonus payment under the ABP for the year in which Executive’s
termination of employment occurs payable if and when bonuses are paid to other
employees, prorated through the effective date of the termination of Executive’s
employment, less applicable withholdings. This amount will not be eligible for
deferrals to Company’s 401(k) plan.

(iv) If Executive elects group health plan continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Company will pay the
cost of Executive’s medical, dental and vision benefit coverage (“group health
coverage”) under COBRA for up to eighteen (18) months, in accordance with COBRA,
beginning the first day of the calendar month following Executive’s termination
of employment. Executive agrees that Company may impute compensation income to
Executive in an amount equal to 102% of the premium cost for such group health
coverage if necessary to avoid adverse income tax consequences to Executive
resulting from the application of Section 105(h) of the Internal Revenue Code of
1986, as amended (the “Code”) to Company’s payment of the cost of such group
health coverage.

(v) If Executive’s Separation Agreement fails to become effective and
irrevocable prior to the sixtieth (60th) day following Executive’s termination
of employment due to Executive’s failure to timely deliver the executed
Separation Agreement, Company will have no obligation to make the payments or
benefits provided by paragraphs 5.A.(i), (ii), (iii) and (iv) herein, other than
to provide Executive with COBRA to the extent required by law.

(vi) Executive agrees to assist Company, in connection with any litigation,
investigation or other matter involving Executive’s tenure as an employee,
officer or director of Company, including, but not limited to, meetings with
Company representatives and counsel and giving testimony in any legal proceeding
involving Company. No later than ninety (90) days following Company’s receipt of
supporting documentation of Executive’s incurrence of such expenses, Company
will reimburse Executive for reasonable out-of-pocket expenses incurred in
rendering such assistance to Company (including attorney’s fees incurred in
accordance with the applicable provisions of Company’s Bylaws and Certificate of
Incorporation). Furthermore, Executive agrees not to affirmatively encourage or
assist any person or entity in litigation against Company or its affiliates,
officers, employees and agents in any manner. This provision does not prohibit
Executive’s response to a valid subpoena for documents or testimony or other
lawful process or limit Executive’s rights that are not legally waivable;
however, Executive agrees to provide Company with prompt notice of said process.

 

7



--------------------------------------------------------------------------------

(vii) Executive agrees not to make any disparaging or untruthful remarks or
statements about Company or its products, services, officers, directors, or
employees. Company agrees not to cause its directors, officers or senior
executives to make on its behalf any disparaging or untruthful remarks or
statements about Executive’s employment with Company to prospective employers of
Executive following Executive’s termination from employment. Nothing in this
Agreement prevents Executive or Company from making truthful statements when
required by law, court order, subpoena, or the like, to a governmental agency or
body or in connection with any legal proceeding.

(viii) Executive shall not be entitled to notice and severance under any policy
or plan of Company (the payments set forth in this paragraph 5.A. being given in
lieu thereof) and Executive waives all participation in and claims under such
policies and plans. For the avoidance of doubt, the foregoing sentence shall not
have any adverse impact on Executive’s rights to indemnification and D&O
coverage.

(ix) Executive agrees that if Executive breaches any of Executive’s obligations,
to the detriment of Company, under paragraphs 5.A.(vi) or (vii), under
paragraphs 6, 7, or 8 of this Agreement, under the Confidentiality Agreement, or
under the Separation Agreement, Company has the right to seek recovery of the
full payments made to Executive under subparagraphs 5.A.(i), (ii), (iii) and
(iv) above, and to obtain all other remedies provided by law or equity.

B. Termination For Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Executive’s employment and this
Agreement for Cause, as this term is defined below, with or without prior notice
to Executive.

(i) For purposes of this Agreement, “Cause” means: (a) Executive’s conviction
of, or nolo contendere or guilty plea to, a felony (whether any right to appeal
has been or may be exercised); (b) Executive’s failure or refusal without proper
cause to perform Executive’s lawful duties with Company, including Executive’s
express obligations under this Agreement, if such failure or refusal remains
uncured for 30 days after notice to Executive specifically describing such
failure or refusal; (c) fraud, embezzlement, misappropriation that is not de
minimis, or improper material destruction of Company property by Executive;
(d) Executive’s breach of any statutory or common law duty of loyalty to
Company; (e) Executive’s violation of the Confidentiality Agreement or the SBC;
(f) Executive’s improper conduct substantially prejudicial to Company’s
business; (g) Executive’s failure to cooperate in any internal or external
investigation involving Company; or (h) Executive’s indictment (or its
procedural equivalent) for a felony alleging fraud, embezzlement,
misappropriation or destruction of Company property by Executive or alleging
fraud, embezzlement, or monetary theft by Executive with respect to another
party.

 

8



--------------------------------------------------------------------------------

(ii) If Company terminates Executive’s employment and this Agreement for Cause,
Company shall have no further obligation to Executive other than (a) to pay,
within thirty (30) days of the effective date of termination of Executive’s
employment with Company, Executive’s Base Salary and any accrued unused
vacation, in accordance with Company policy, through the effective date of
termination, and (b) with respect to any rights Executive may have pursuant to
any insurance or other benefit plans of Company, but Executive will not be
entitled to receive any bonus payments.

C. Death and Disability. Notwithstanding anything to the contrary herein,
Executive’s employment and this agreement shall terminate upon Executive’s
death, and Company reserves the right to terminate Executive’s employment and
this Agreement on account of Executive’s disability (as the term “disability” is
defined in Company’s long-term disability plan, but which definition must also
constitute a “disability” for purposes of Section 409A of the Code), and in
either case Company shall have no further obligation to Executive or Executive’s
heirs other than (i) to pay Executive’s Base Salary and any accrued unused
vacation, in accordance with Company policy, through the effective date of
termination, (ii) subject to the terms of paragraph 4.C.(i), to pay a Bonus
payment at the target level under the ABP for the year in which the date of
termination occurs, prorated through the effective date of the termination of
Executive’s employment, less applicable withholdings, payable within thirty
(30) days of the effective date of Executive’s termination (which payment will
not be eligible for deferrals to Company’s 401(k) plan), and (iii) with respect
to any rights or benefits Executive may have pursuant to any insurance, benefit
or other applicable plan of Company, but Executive shall not be entitled to
receive any other bonus payments.

D. Resignation Not For Good Reason. Executive may resign employment with Company
at any time. If Executive resigns employment and such resignation does not
constitute a resignation for Good Reason (defined below) within the meaning of
paragraph 5.E herein, Company shall have no further obligation to Executive
other than (i) to pay within thirty (30) days of the effective date of
termination of Executive’s employment with Company, Executive’s Base Salary and
any accrued unused vacation, in accordance with Company policy, through the
effective date of the resignation, and (ii) with respect to any rights Executive
may have pursuant to any insurance or other benefit plans of Company, but
Executive will not be entitled to receive any bonus payments.

E. Resignation for Good Reason. Executive also may resign employment with
Company and terminate this Agreement for Good Reason, provided that Executive
gives Company written notice of the Good Reason condition within 60 days from
the initial existence of the Good Reason condition, which written notice shall
provide a 30-day period during which Company may remedy the actions that
Executive has identified as the condition constituting grounds for a resignation
for Good Reason. If Company has not remedied the Good Reason condition within 30
days following such notice from Executive, then Executive must resign her
employment with Company within 30 days of the end of the remedy period or she
will have

 

9



--------------------------------------------------------------------------------

forever waived her right to resign for Good Reason for such condition upon that
occurrence, but not future occurrences of the same condition. Upon such a
termination, Executive will be treated in accordance with paragraph 5.A herein,
as if Executive’s employment had been terminated by Company without Cause. For
purposes of this Agreement, “Good Reason” means: (i) Executive no longer reports
to the Chief Executive Officer of Company; (ii) a relocation of Executive’s
principal office at Company to a location that is more than 50 miles from its
location as of the date of this Agreement without Executive’s written consent;
(iii) a material diminution in Executive’s duties, responsibilities or
authority; or (iv) a material diminution in Executive’s then Base Salary.

6. Non-Competition Agreements and Restrictive Covenants.

A. Executive agrees to execute and abide by the enclosed Confidentiality
Agreement with Company, which is incorporated herein by reference. Any reference
in the Confidentiality Agreement to Executive’s “at will” employment status is
superseded by this Agreement.

B. Executive acknowledges that the services to be performed under this Agreement
are of a special, unique, unusual, extraordinary and intellectual character.
Executive further acknowledges that the business of Company is international in
scope, that its products and services are marketed throughout the world, that
Company competes in nearly all of its business activities with other entities
that are or could be located in nearly any part of the world and that the nature
of Executive’s services, position and expertise are such that Executive is
capable of competing with Company from nearly any location in the world.

C. Executive also agrees that, in addition to Executive’s obligations under the
Confidentiality Agreement, while Executive is employed by Company and for twelve
(12) months following termination of her employment for any reason, Executive
shall not, directly or indirectly, except as a shareholder holding less than a
one percent (1%) interest in a corporation whose shares are traded on a national
securities exchange, participate in the ownership, control, or management of, or
perform any services for or be employed by (i) Time Warner, Inc., Yahoo!, Inc.,
Google, Inc., including its YouTube subsidiary, Microsoft Corporation,
IAC/Interactive Corp., News Corp, Facebook, Inc., LinkedIn Corporation, Yelp
Inc. and Twitter Inc., or (ii) without the written consent of the Chief
Executive Officer or the General Counsel of Company, any entity that engages in
any line of business that is substantially the same as any line of business
which Company engages in, conducts or, to Executive’s knowledge, has definitive
plans to engage in or conduct, and has not ceased to engage in or conduct, or
any of their respective subsidiaries, affiliates or successors (any such entity
identified by Section 7.C.(ii) is a “Competitive Entity”). Notwithstanding the
preceding, in order to be considered a Competitive Entity, the entity must
derive fifty percent (50%) or more of its total annual revenues from
substantially similar products and services offered by Company.

 

10



--------------------------------------------------------------------------------

D. Executive acknowledges that the geographic boundaries, scope of prohibited
activities, and time duration of the preceding paragraphs are reasonable in
nature and are no broader than are necessary to maintain the confidential
information, trade secrets and the goodwill of Company and to protect the other
legitimate business interests of Company and are not unduly restrictive on
Executive.

E. The parties agree and intend that the covenants contained in this Agreement,
including but not limited to the covenants set forth in this paragraph 6, shall
be deemed to be a series of separate covenants and agreements, one for each and
every county or political subdivision of each applicable state of the United
States and each country of the world. It is the desire and intent of the parties
hereto that the provisions of this Agreement be enforced to the fullest extent
permissible under the governing laws and public policies of the State of New
York, and to the extent applicable, each jurisdiction in which enforcement is
sought. Accordingly, if any provision in this Agreement or deemed to be included
herein shall be adjudicated to be invalid or unenforceable, such provision,
without any action on the part of the parties hereto, shall be deemed amended to
delete or to modify (including, without limitation, a reduction in duration,
geographical area or prohibited business activities) the portion adjudicated to
be invalid or unenforceable, such deletion or modification to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made, and such deletion or modification to be made
only to the extent necessary to cause the provision as amended to be valid and
enforceable.

7. Representations and Warranties of Executive. Executive hereby represents and
warrants to Company as follows: (i) Executive has the legal capacity and
unrestricted right to execute and deliver this Agreement and to perform all of
her obligations hereunder; (ii) the execution and delivery of this Agreement by
Executive and the performance of Executive’s obligations hereunder will not
violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement, or other understanding to which Executive is a
party or by which Executive is or may be bound or subject; (iii) the execution
and delivery of, and Executive’s performance under, this Agreement and as an
employee of Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive
prior to her employment with Company; (iv) the execution and delivery of, and
Executive’s performance under, this Agreement and as an employee of Company does
not and will not breach any prior agreement not to compete with the business of
any other company; (v) Executive will not disclose to Company or induce Company
to use any confidential or proprietary information or material belonging to any
previous employer or other person or entity; (vi) Executive is not a party to
any other agreement that will interfere with Executive’s full compliance with
this Agreement; and (vii) Executive will not enter into any agreement, whether
written or oral, in conflict with the provisions of this Agreement.

 

11



--------------------------------------------------------------------------------

8. Employment Obligations.

A. Company Property. All records, files, lists, including computer-generated
lists, drawings, documents, equipment, and similar items relating to Company’s
business that Executive shall prepare or receive from Company shall remain
Company’s sole and exclusive property. Upon termination of this Agreement, or
upon Company’s request, Executive shall promptly return to Company all property
of Company in her possession. Executive further represents that she will not
copy, cause to be copied, print out, or cause to be printed out any software,
documents, or other materials originating with or belonging to Company.
Executive additionally represents that, upon termination of her employment with
Company, she will not retain in her possession any such software, documents, or
other materials.

B. Cooperation. Executive agrees that during her employment she shall, at the
request of Company, render all assistance and perform all lawful acts that
Company considers necessary or advisable in connection with any litigation
involving Company or any director, officer, employee, shareholder, agent,
representative, consultant, client, or vendor of Company. Executive’s reasonable
expenses in connection therewith shall be paid by Company, including attorney’s
fees in accordance with the applicable provisions of Company’s Bylaws and
Certificate of Incorporation.

9. Arbitration. Except as provided in paragraph 10.B. herein or as otherwise
excluded herein, any dispute or controversy arising under or relating to this
Agreement and Executive’s employment hereunder (whether based on contract or
tort or other common law or upon any federal, state or local statute or
regulation, including, without limitation, claims of discrimination, harassment
and retaliation under Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act and similar
federal, state and local fair employment practices laws) shall, at the election
of either Executive or Company, be submitted to JAMS for resolution in
arbitration in accordance with the then-current rules and procedures of JAMS for
employment-related disputes. Either party shall make such election by delivering
written notice thereof to the other party at any time (but not later than 30
days after such party receives notice of the commencement of any administrative
or regulatory proceeding or the filing of any lawsuit relating to any such
dispute or controversy), and thereupon any such dispute or controversy shall be
resolved only in accordance with the provisions of this paragraph 9. Any such
arbitration proceedings shall take place in New York, New York before a single
arbitrator (rather than a panel of arbitrators), pursuant to any available
streamlined or expedited (rather than a comprehensive) arbitration process and
in accordance with an arbitration process which, in the judgment of such
arbitrator, shall have the effect of reasonably limiting or reducing the cost of
such arbitration for both parties. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and

 

12



--------------------------------------------------------------------------------

the parties consent to the jurisdiction of the courts of New York for this
purpose; provided, however, the parties may agree after the commencement of a
proceeding to hold the arbitration in another jurisdiction. If at the time any
dispute or controversy arises with respect to this Agreement JAMS is no longer
providing arbitration services, then the American Arbitration Association shall
be substituted for JAMS for purposes of this paragraph 9, and the arbitration
will be conducted in accordance with the then current AAA Employment Arbitration
Rules & Mediation Procedures.

10. Miscellaneous.

A. Captions. The section, paragraph and subparagraph headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

B. Specific Remedy. In addition to such other rights and remedies as Company may
have at equity or in law with respect to any breach of this Agreement, if
Executive commits a material breach of any provision of this Agreement or the
Confidentiality Agreement, Company shall have the right and remedy to have such
provision specifically enforced by any court having competent jurisdiction, it
being acknowledged that any such breach or threatened breach will cause
irreparable injury to Company.

C. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules thereof.

D. Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the jurisdiction of the Supreme Court of the State of New York, in
New York, New York, and the United States District Court for the Southern
District of New York in connection with any suit, action, arbitration or other
proceeding concerning the interpretation of this Agreement or enforcement of
paragraph 6 of this Agreement. Executive waives and agrees not to assert any
defense of lack of jurisdiction, that venue is improper, inconvenient forum, or
otherwise. To the extent allowable by law, Executive waives the right to a jury
trial and agrees to accept service of process by certified mail at Executive’s
last known address.

E. Successors and Assigns. Neither this Agreement, nor any of Executive’s
rights, powers, duties, or obligations hereunder, may be assigned by Executive.
This Agreement shall be binding upon and inure to the benefit of Executive and
her heirs and legal representatives and Company and its successors. Successors
of Company shall include, without limitation, any company or companies
acquiring, directly or indirectly, all or substantially all of the assets of
Company, whether by merger, consolidation, purchase, lease, or otherwise, and
such successor shall thereafter be deemed “Company” for the purpose hereof.

 

13



--------------------------------------------------------------------------------

F. Notices. All notices, requests, demands, and other communications hereunder
must be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first class, registered
mail, return receipt requested, postage and registry fees prepaid, to the
applicable party and addressed as follows:

Company:

AOL Inc.

770 Broadway

New York, NY 10003

Attn: General Counsel

Executive:

At the address shown on the records of Company for Executive

Addresses may be changed by notice in writing signed by the addressee.

G. Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms or covenants hereof may be waived, only by a
written instrument executed by Executive and the CEO or the General Counsel,
subject to, if necessary, approval of the Compensation Committee of the Board.

H. Waiver. Any waiver or consent from Company with respect to any term or
provision of this Agreement or any other aspect of Executive’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of Company
at any time or times to require performance of, or to exercise any of its
powers, rights, or remedies with respect to, any term or provision of this
Agreement or any other aspect of Executive’s conduct or employment in no manner
(except as otherwise expressly provided herein) shall affect Company’s right at
a later time to enforce any such term or provision.

I. Severability. In addition to the provisions set forth in paragraph 6.E., if
any provision of this Agreement is held to be invalid, the remainder of this
Agreement shall not be affected thereby.

J. Survival. Paragraphs 5.A., 5.C. and 5.E., and paragraphs 6, 7, 8, 9, 10, 11
and 12 shall survive termination of this Agreement.

 

14



--------------------------------------------------------------------------------

K. Entire Agreement.

(i) This Agreement, including Exhibit A and the Confidentiality Agreement,
embodies the entire agreement of the parties hereto with respect to its subject
matter and merges with and supersedes all prior discussions, agreements,
commitments, or understandings of every kind and nature relating thereto,
whether oral or written, between Executive and Company. Neither party shall be
bound by any term or condition of this Agreement other than as is expressly set
forth herein. If there is any conflict between the express terms of this
Agreement and the Confidentiality Agreement, the terms of this Agreement shall
prevail.

(ii) Executive represents and agrees that she fully understands her right, and
Company has advised Executive, to discuss all aspects of this Agreement with
Executive’s attorney, that to the extent she desired, she availed herself of
this right, that she has carefully read and fully understands all of the
provisions of the Agreement, that she is competent to execute this Agreement,
that her decision to execute this Agreement has not been obtained by any duress,
that she freely and voluntarily enters into this Agreement, and that she has
read this document in its entirety and fully understands the meaning, intent,
and consequences of this Agreement.

L. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

M. Tax Withholding. Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

11. Limitation on Certain Payments.

A. Calculation and Possible Benefit Reduction. If at any time or from time to
time, it shall be determined by independent tax professionals selected by
Company (“Tax Professional”) that any payment or other benefit to Executive
pursuant to paragraph 5 of this Agreement or otherwise (“Potential Parachute
Payment”) is or will, but for the provisions of this paragraph 11, become
subject to the excise tax imposed by Section 4999 of the Code or any similar tax
payable under any state, local, foreign or other law, but expressly excluding
any income taxes and penalties or interest imposed pursuant to Section 409A of
the Code (“Excise Taxes”), then Executive’s Potential Parachute Payment shall be
either (a) provided to Executive in full, or (b) provided to Executive as to
such lesser extent which would result in no portion of such benefits being
subject to the Excise Taxes, whichever of the foregoing amounts, after taking
into account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
Executive, on an after- tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Taxes (“Payments”).

 

15



--------------------------------------------------------------------------------

B. Implementation and Any Benefit Reduction Under Paragraph 11.A. In the event
of a reduction of benefits pursuant to paragraph 11.A., the Tax Professional
shall determine which benefits shall be reduced so as to achieve the principle
set forth in paragraph 11.A. For purposes of making the calculations required by
paragraph 11.A., the Tax Professional may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code and other
applicable legal authority. Company and Executive shall furnish to the Tax
Professional such information and documents as the Tax Professional may
reasonably request in order to make a determination under paragraph 11.A.
Company shall bear all costs the Tax Professional may reasonably incur in
connection with any calculations contemplated by paragraph 11.A.

C. Potential Subsequent Adjustments.

(i) If, notwithstanding any calculations performed or reduction in benefits
imposed as described in paragraph 11.A., the IRS determines that Executive is
liable for Excise Taxes as a result of the receipt of any payments made pursuant
to paragraph 5 of this Agreement or otherwise, then Executive shall be obligated
to pay back to Company, within thirty (30) days after a final IRS determination
or in the event that Executive challenges the final IRS determination, a final
judicial determination, a portion of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to Company so that Executive’s net after-tax
proceeds with respect to the Payments (after taking into account the payment of
the Excise Taxes and all other applicable taxes imposed on such benefits) shall
be maximized. The Repayment Amount shall be zero if a Repayment Amount of more
than zero would not result in Executive’s net after-tax proceeds with respect to
the Payments being maximized. If the Excise Taxes are not eliminated pursuant to
this paragraph 11.C, Executive shall pay the Excise Taxes.

(ii) Notwithstanding any other provision of this paragraph 11, if (i) there is a
reduction in the payments to Executive as described above in this paragraph 11,
(ii) the IRS later determines that Executive is liable for Excise Taxes, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated based on the full amount of the Potential Parachute Payment
and as if Executive’s benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then Company shall pay to Executive those
payments which were reduced pursuant to paragraph 11.A. or subparagraph 11.C.(i)
as soon as administratively possible after Executive pays the Excise Taxes to
the extent that Executive’s net after-tax proceeds with respect to the payment
of the Payments are maximized.

 

16



--------------------------------------------------------------------------------

12. Code Section 409A. This Agreement is intended to be exempt from Section 409A
of the Code, as amended and will be interpreted in a manner intended to reflect
that intention.

A. Notwithstanding anything herein to the contrary, if any amounts payable
pursuant to this Agreement are determined to be subject to Section 409A of the
Code, then with respect to such amounts: (i) if at the time of Executive’s
separation from service from Company, Executive is a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of the payment
of such amounts on account of such separation from service is necessary in order
to prevent any accelerated or additional tax under Section 409A of the Code,
then Company will defer the commencement of the payment of any such amounts
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
separation from service from Company (or the earliest date as is permitted under
Section 409A of the Code), and (ii) each payment of two or more installment
payments made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. Any amounts of deferred
compensation that are payable by reason of Executive’s termination of employment
shall not be paid unless such termination of employment also constitutes a
“separation from service” for purposes of Section 409A of the Code and
references to the employee’s “termination,” or “termination of employment” and
words and phrases of similar meaning shall be construed to require a “separation
from service” for purposes of Section 409A of the Code.

B. If any other payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by Company, that does not cause
such an accelerated or additional tax.

C. To the extent any reimbursements or in-kind benefits due Executive under this
Agreement constitutes “deferred compensation” under Section 409A of the Code,
any such reimbursements or in-kind benefits shall be paid to Executive in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

D. Company shall consult with Executive in good faith regarding the
implementation of the provisions of this paragraph; provided that neither
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto.

(Signature Page to Follow)

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AOL INC. By:   /s/ John B. Reid-Dodick Name:   John Reid-Dodick Title:   EVP
KAREN E. DYKSTRA /s/ Karen E. Dykstra

 

18



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER

In exchange and consideration for the Company’s promises to me in paragraph 5.A.
of my Executive Employment Agreement dated September 19, 2012 (the “Agreement”)
and other valuable consideration, I, Karen E. Dykstra, agree to release and
discharge unconditionally the Company and its past and present subsidiaries,
affiliates, related entities, successors, predecessors, assigns, merged entities
and parent entities, and its and their respective past and present officers,
directors, stockholders, employees, benefit plans and their administrators and
trustees, agents, attorneys, insurers, representatives, affiliates, and all of
their respective successors and assigns, in their individual and official
capacities, from any and all claims, actions, causes of action, demands,
obligations or damages of any kind arising from my employment with the Company
and my separation from employment or otherwise, whether known or unknown by me,
which I ever had or now have upon or by reason of any matter, cause or thing, up
to an including the day I sign this Release and Waiver. Without limiting the
generality of the foregoing, the claims I am waiving include, but are not
limited to, all claims arising out of or related to any stock options held by me
or granted to me by the Company; all claims for unreimbursed business-related
expenses (except in California); all claims under Title VII of the Civil Rights
Act of 1964, as amended; all claims under the Worker Adjustment and Retraining
Notification Act (WARN) and similar state and local statutes, all as amended;
all claims under the Americans with Disabilities Act, as amended; all claims
under the Age Discrimination in Employment Act (“ADEA”), as amended; all claims
under the Older Workers Benefit Protection Act (“OWBPA”), as amended; all claims
under the National Labor Relations Act, as amended; all claims under the Family
and Medical Leave Act and similar state and local leave laws, all as amended;
all claims under the Employee Retirement Income Security Act, as amended (except
with respect to accrued vested benefits under any retirement or 401(k) plan in
accordance with the terms of such plan and applicable law); all claims under 42
U.S.C. § 1981, as amended; all claims under the Sarbanes-Oxley Act of 2002, as
amended; all claims of discrimination, harassment, and retaliation in connection
with my employment, the terms and conditions of such employment and my
separation from employment under any federal, state and local fair employment,
non-discrimination or civil rights law or regulation, including, without
limitation, the New York State and City Human Rights Laws, the Texas Human
Rights law, the Illinois Human Rights Act, the Chicago Human Rights Ordinance,
the Cook County Human Rights Ordinance, the Illinois Equal Pay Act, and the
Illinois Worker’s Compensation Retaliation Law, all as amended; all claims of
whistle blowing and retaliation under federal, state and local laws, including,
without limitation, the New Jersey Conscientious Employee Protection Act and the
Illinois Whistleblower Act, as amended and applicable; all claims under other
analogous foreign, federal, state, and local laws, regulation, statutes and
ordinances; all claims under any principle of common law or sounding in tort or
contract; all claims concerning any right to reinstatement; and all claims for
any type of relief from the Company, whether foreign, federal, state or local,
whether statutory, regulatory or common law, and whether tort, contract or
otherwise, to the fullest extent permitted by law, through the date I sign this
Release and Waiver. Further, each of the persons and entities released herein is
intended to be a third-party beneficiary of this Agreement.



--------------------------------------------------------------------------------

This release of claims does not affect and I do not release or waive any claim
for (i) payments and benefits provided under the Agreement that are contingent
upon the execution by me of this Release and Waiver or otherwise expressly
survive termination thereof, (ii) any indemnification rights I may have in
accordance with Company’s governance instruments or under any director and
officer liability insurance maintained by Company with respect to liabilities
arising as a result of my service as an officer and employee of Company,
(iii) workers’ compensation benefits, unemployment benefits, or other legally
non-waivable rights or claims, (iv) my vested rights, if any, in the Company’s
401(k) plan in accordance with the terms of such plan and applicable law, (v) my
rights to own and exercise any and all Company stock options or other equity
awards held by me in accordance with all other terms of those options and awards
and plans, agreements, and notices under which such awards were granted, or
(vi) claims related to the enforcement of the Agreement. Additionally, nothing
in this Release and Waiver waives or limits my right to file a charge with,
provide information to or cooperate in any investigation of or proceeding
brought by a government agency, including without limitation the EEOC, (though I
acknowledge I am not entitled to recover money or other relief with respect to
the claims waived in this Waiver and Release).

I agree that I have been paid and/or received all leave (paid or unpaid),
compensation, wages, bonuses, severance or termination pay, commissions, notice
period, and/or benefits to which I may have been entitled and that no other
remuneration or benefits are due to me, except the benefits I will receive under
paragraph 5.A. of my Agreement dated September 19, 2012. I affirm that I have
had no known workplace injuries or occupational diseases. I also represent that
I have disclosed to the Company any information I have concerning any fraudulent
or unlawful conduct involving the persons and entities I am releasing herein.

Pursuant to the OWBPA, I acknowledge and warrant the following: (i) that I am
waiving rights and claims for age discrimination under the ADEA and OWBPA, in
exchange for the consideration described above, which is not otherwise due to
me; (ii) I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release and Waiver; (iii) I am not waiving
rights or claims for age discrimination that may arise after the effective date
of this Release and Waiver; (iv) I have been given a period of at least
twenty-one (21) days in which to consider this Release and Waiver and the waiver
of any claims I have or may have under law, including my rights under the ADEA
and OWBPA, before signing below; and (v) I understand that I may revoke the
waiver of my age discrimination claims under the ADEA and OWBPA within seven
(7) days after my execution of this Release and Waiver, and that such waiver
shall not become effective or enforceable until seven (7) days after the date on
which I execute this Release and Waiver. Any such revocation must be made in
writing and delivered by certified mail to both the Chairman & Chief Executive
Officer and the General Counsel of AOL Inc., at the following address: AOL Inc.,
770 Broadway, New York, New York 10003. If I do not revoke my waiver of my age
discrimination claims under the ADEA and OWBPA according to the terms herein
within seven (7) days, the eighth day following my execution will be the
“effective date” of this Release and Waiver.

 

2



--------------------------------------------------------------------------------

By signing below, I acknowledge that I have carefully reviewed and considered
this Release and Waiver; that I fully understand all of its terms; and that I
voluntarily agree to them.

   KAREN E. DYKSTRA

Date:

 

3